

OmniReliant Holdings, Inc.
[logo.jpg]              

--------------------------------------------------------------------------------

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (the “Agreement”), by and among OmniReliant
Holdings, Inc., a Nevada corporation (“Company”) and Robert DeCecco
(“Employee”), is hereby entered into on June 30, 2010
 
AGREEMENTS
 
In consideration of the mutual promises, terms, covenants and conditions set
forth herein and the performance of each, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
 
1.           EMPLOYMENT AND DUTIES.
 
(a)           Subject to the terms and conditions of this Agreement, the Company
hereby employs Employee as Chief Executive Officer, President and Chief
Financial Officer of the Company.  As such, Employee shall have
responsibilities, duties and authority reasonably accorded to and expected of
such position and will report directly to the Board.  Employee hereby accepts
this employment upon the terms and conditions herein contained and, subject to
paragraph 1(b) hereof, agrees to devote Employee’s full business time, attention
and efforts to promote and further the business of the Company.  Employee shall
faithfully adhere to, execute and fulfill all policies established by the
Company.
 
(b)           Employee shall not, during the term of his employment hereunder,
be engaged in any other business activity pursued for gain, profit or other
pecuniary advantage if such activity interferes with Employee’s duties and
responsibilities hereunder.  The foregoing limitations shall not be construed as
prohibiting Employee from making personal investments in such form or manner as
will neither require Employee’s services in the operation or affairs of the
companies or enterprises in which such investments are made nor violate the
terms of paragraph 3 hereof.
 
2.           TERM.  The Company employs Employee for a period commencing the
date hereof and ending on the third anniversary of the date hereof (the “Term”),
subject to termination prior to such date pursuant to Section 6 hereof.  Sixty
(60) days prior to the end of the Term (or any renewal term), either the Company
or Employee may give notice to the other of its determination not to renew this
Agreement.  If a notice of non-renewal is not delivered, this Agreement will
automatically continue in effect for a successive two (2) year renewal term
subject to termination prior to such date pursuant to Section 5 hereof.  If such
notice of non-renewal is given by any party, then Employee’s employment will
terminate at the end of such term (or on such other date as the parties mutually
agree).
 
3.           COMPENSATION.  For all services rendered by Employee, the Company
shall compensate Employee as follows:
 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
(a)           BASE SALARY.  The base salary payable hereunder to Employee shall
equal $225,000 per year, payable on a regular basis in accordance with the
Company’s standard payroll procedures but not less than monthly.  On at least an
annual basis, the Company’s Board (the “Board”), together with the Compensation
Committee of the Company’s Board, will review Employee’s performance and may
make increases to such base salary if, in its discretion, any such increase is
warranted above the annual pay raise rate of 5%.
 
(b)           EXECUTIVE PERQUISITES, BENEFITS, AND OTHER COMPENSATION.  Employee
shall be entitled to receive additional benefits and compensation from the
Company in such form and to such extent as specified below:
 
(i)           Payment of all premiums for coverage for Employee under health,
hospitalization, disability, dental, life and other insurance plans that the
Company may have in effect from time to time.  The benefits provided to Employee
under this clause (i) shall be at least equal to such benefits provided to
executives or employees in similar positions at the Company. As of the date of
this agreement, the Company has no health or death benefits.
 
(ii)          Reimbursement for all business travel and other out-of-pocket
expenses reasonably incurred by Employee in the performance of Employee’s
services pursuant to this Agreement.  All reimbursable expenses shall be
appropriately documented in reasonable detail by Employee upon submission of any
request for reimbursement, and in a format and manner consistent with the
Company’s expense reporting policy.
 
(iii)         The Company shall provide Employee with other executive
perquisites (including, but not limited to, participation in the Company’s
Long-Term Incentive Plan) as may be available to or deemed appropriate for
Employee by the Board and participation in all other Company-wide employee
benefits as available from time to time.  Employee shall be entitled to 3 weeks
of vacation per year in addition to all Federal and religious holidays.
 
(iv)         The Company will provide the Employee with a car, at the Company’s
expense.
 
(v)          Option Grant: You will receive options to purchase (i) that number
of shares of common stock of the Company equal to 4.5% of the issued and
outstanding common stock of the Company on a fully diluted basis; (ii) that
number of shares of  Designer Liquidator, Inc. (“Designer Liquidator”) equal to
4.5% of the issued and outstanding shares of Designer Liquidator’s common stock
on a fully diluted basis and (iii) that number of shares of OmniResponse, Inc.
(“OmniResponse”) equal to 4.5% of the issued and outstanding shares of
OmniResponse’s common stock on a fully diluted basis (collectively, the “Stock
Options”). All Stock Options issued pursuant to this Section 3 shall be subject
to the following terms and conditions: (a) all Stock Options shall be subject to
bullet vesting and shall not vest until the date that is two years from the date
of this Agreement; (b) none of the Stock Options shall become exercisable,
whether or not vested, until the Company has paid in full to holders of its
Series G Convertible Preferred Stock the Special Preferred Distribution (as that
term is defined in the Certificate of Designation for the Series G Convertible
Preferred Stock); (c) all Stock Options shall be subject to such other terms and
conditions as set forth in the stock option plans of Designer Liquidator,
OmniResponse, and the Company as the case may be and/or embodied in written
stock option agreements between the Consultant and OmniResponse, Designer
Liquidator, and the Company, respectively, attached hereto as Exhibit A; and (d)
all Stock Options shall have an exercise price of $0.01 per
share.  Notwithstanding the foregoing, the exercise of the Stock Options shall
not be prohibited if the Company has the funds to pay the Special Preferred
Distribution and (i) the Board of Directors elects not to distribute the Special
Preferred Distribution or (ii)  it offers to pay the Special Preferred
Distribution, but the holders of the Series G Preferred Stock, in their sole
discretion, elect to waive the payment of the Special Preferred
Distribution.  Additionally, if the Special Preferred Distribution is paid to
the holders of the Series G Preferred Stock in part, the Stock Options will
become exercisable on a pro rata basis, proportionate to the amount of payment
made under the Special Preferred Distribution. The number of Stock Options of
Designer Liquidator and OmniResponse issuable pursuant to this Section 3 shall
be calculated and issued upon the consummation of a Spin-Off Transaction whereby
the Company will spin-out certain subsidiaries, assets, brands, and/or lines of
business of the Company into a separate company.  The number of Stock Options of
the Company issuable pursuant to this Section 3 shall be calculated and issued
on the date hereof.
 
Private & Confidential
2


 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
Employee acknowledges and agrees that the Company may never pay the Special
Preferred Distribution and that the Stock Options (and any successor options)
may never become exercisable.
 
(vi)           Bonus: The Company may pay you an incentive bonus based on
performance results, at the Board of Directors sole discretion, on a quarterly
basis.
 
4.           NON-COMPETITION AND NON-SOLICITATION.
 
(a)           Employee acknowledges that during the course of Employee’s
employment Employee will receive confidential and proprietary information from
and concerning the Company.  Employee also acknowledges that the Company will
make substantial investments in the development of the Company’s goodwill and in
Employee’s professional development.  The capital expended to develop this
goodwill directly benefits Employee and should continue to do so in the event
that the relationship between the Company and Employee is terminated.  Likewise,
the Company has conferred and will confer a direct economic benefit on
Employee.  Employee agrees that the Company is entitled to protect these
business interests and investments and to prevent Employee from using or taking
advantage of the foregoing economic benefits to the Company’s detriment.
 
(b)           Employee agrees that, except for services and duties performed for
or on behalf of the Company according to this Agreement, Employee will not,
during the period of Employee’s employment with the Company, and for a period
(the “Restricted Period”) of one (1) year immediately following the termination
of Employee’s employment under this Agreement, for any reason whatsoever,
directly or indirectly, for himself or on behalf of or in conjunction with any
other person, persons, company, partnership, corporation, association,
enterprise, venture or business of whatever nature:
 
(i)            engage, as an officer, director, shareholder, owner, partner,
joint venturer, lender or in a managerial capacity, whether as an employee,
independent contractor, agent, consultant or advisor or as a sales
representative, or similar business in direct competition with those aspects of
the business of the Company or any subsidiary of the Company, with which
Employee has had any involvement, within United States of America, Canada and
all other countries in which customers of the Company have access to the world
wide web (the “Territory”);
 
Private & Confidential
3


 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
(ii)             solicit any person who is, at that time, or who has been within
one (1) year prior to that time, an employee of the Company for the purpose or
with the intent of enticing such employee away from or out of the employ of the
Company;
 
(iii)            solicit any person or entity which is, at that time, or which
has been within one (1) year prior to that time, a customer, doctor, service
provider or supplier of the Company for the purpose of soliciting or selling
products or services in direct competition with those aspects of the business of
the Company or any subsidiary of the Company with which Employee has had any
involvement, within the Territory; or
 
(iv)           solicit any prospective acquisition candidate, on Employee’s own
behalf or on behalf of any competitor or potential competitor, which candidate
was, to Employee’s knowledge, either called upon by the Company or for which the
Company made an acquisition analysis, for the purpose of acquiring such
entity.  Notwithstanding the above, the foregoing covenant shall not be deemed
to prohibit Employee from acquiring as an investment not more than five percent
(5%) of the capital stock of a competing business, whose stock is traded on a
national securities exchange or over-the-counter.
 
(c)           In recognition of the substantial nature of such potential damages
and the difficulty of measuring economic losses to the Company as a result of a
breach of the foregoing covenants, and because of the immediate and irreparable
damage that could be caused to the Company for which they would have no other
adequate remedy, Employee agrees that in the event of breach by Employee of the
foregoing covenant, the Company shall be entitled to specific performance of
this provision and co-injunctive and other equitable relief.
 
(d)           It is agreed by the parties that the foregoing covenants in this
paragraph 4 impose a reasonable restraint on Employee in light of the activities
and business of the Company on the date of the execution of this Agreement and
the current plans of the Company and Employee that such covenants be construed
and enforced in accordance with the changing activities, business and locations
of the Company throughout the term of this Agreement, whether before or after
the date of termination of the employment of Employee.
 
(e)           All of the covenants in this paragraph 4 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants.  Further, this
paragraph 4 shall survive the termination of this Agreement and the termination
of Employee’s employment with the Company.  It is specifically agreed that the
period of one (1) year following termination of employment stated at the
beginning of this paragraph 4, during which the agreements and covenants of
Employee made in this paragraph 4 shall be effective, shall be computed by
excluding from such computation any time during which Employee is in violation
of any provision of this paragraph 4.
 
5.           TERMINATION; RIGHTS ON TERMINATION.  This Agreement and Employee’s
employment may be terminated for any one of the following causes:
 
Private & Confidential
4


 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
(a)           DEATH.  The death of Employee shall immediately terminate this
Agreement with no severance compensation due to Employee’s estate, heirs or
other descendants or representatives.
 
(b)           DISABILITY.  If, as a result of incapacity due to physical or
mental illness or injury, Employee shall have been absent from Employee’s
full-time duties hereunder for three (3) consecutive months, then thirty (30)
days after receiving written notice (which notice may occur before or after the
end of three (3) month period, but which shall not be effective earlier than the
last day of three (3) month period), the Company may terminate Employee’s
employment hereunder provided Employee is unable to resume Employee’s full-time
duties at the conclusion of such notice period.  Also, Employee may terminate
Employee’s employment hereunder if his health should become impaired to an
extent that makes the continued performance of Employee’s duties hereunder
hazardous to Employee’s physical or mental health or life, provided that
Employee shall have furnished the Company with a written statement from a
qualified doctor to such effect and provided, further, that, at the Company’s
request made within thirty (30) days of the date of such written statement,
Employee shall submit to an examination by a doctor selected by the Company who
is reasonably acceptable to Employee or Employee’s doctor and such doctor shall
have concurred in the conclusion of Employee’s doctor.  In the event this
Agreement is terminated as a result of Employee’s disability, Employee shall
receive from the Company Employee’s base salary at the rate then in effect,
payable at the Company’s regular and customary intervals for the payment of
salaries as then in effect, less any amounts Employee might receive under the
Company’s disability insurance policy, if any, for whatever time period is
remaining under the Term.
 
(c)           CAUSE.  The Company may, in its sole and absolute discretion,
terminate the employment of Employee hereunder immediately upon after delivery
of written notice to Employee, or at such later time as the Company may specify
in such notice, for “Cause.” As used in this Agreement “Cause” includes, but is
not limited to, the following: (1) Employee’s willful and material breach of
this Agreement; (2) Employee’s gross negligence in the performance, or
intentional nonperformance, (continuing for ten (10) days after receipt of
written notice of need to cure) of any of Employee’s material duties and
responsibilities hereunder; (3) Employee’s willful dishonesty or fraud, whether
or not with respect to the business or affairs of the Company, which affects the
operations, property or reputation of the Company; (4) Employee’s conviction of
a felony crime; (5) chronic alcohol or illegal drug abuse by Employee; (6)
Employee’s willful injury to any independent contractor, employee or agent of
the Company, or to any other person in the course of Employee’s performance of
services for the Company; (7) The Board’s determination that the Company’s
business model and direction are failing to perform as expected standards and
must be changed;  (8) The Company files for protection under the Bankruptcy
laws;  (9) If Employee sexually harasses any employee, agent or contractor of
the Company or commits any act which otherwise creates an offensive work
environment for employees, agents or contractors of the Company; or (10)
Employee’s misappropriation of Company funds.
 
The Company shall not be limited to termination as a remedy for any damaging,
injurious, improper or illegal act by Employee, but may also seek damages,
injunction, or such other remedy as the Company may deem appropriate under the
circumstances.  If Employee’s employment is terminated for Cause, Employee
agrees to vacate the Company’s offices on or before the effective date of the
termination and to return and deliver to the Company at such time all Company
property.  In the event of a termination for Cause, as enumerated above,
Employee shall have no right to any severance compensation.
 
Private & Confidential
5


 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
(d)           WITHOUT CAUSE.  At any time after the commencement of employment,
provided the Company does not have Cause to terminate Employee pursuant to (c)
above, Employee may, without Cause, terminate this Agreement and Employee’s
employment, effective ninety (90) days after written notice is provided to the
Company.  Employee may only be terminated without Cause by the Company during
the Term hereof if such termination is approved by a majority of the members of
the Board.  Should Employee be terminated by the Company without Cause during
the Term, Employee shall be entitled to receive from the Company (6) months
severance or if less than (6) months remains on employment contract then the
remaining months left on the contract (at Employee's then current base) payable
over the course of the year following such termination.  The severance
compensation shall be paid in accordance with the Company’s standard payroll
procedures but not less than monthly.  If Employee resigns or otherwise
terminates Employee’s employment without cause pursuant to this paragraph 5(d),
Employee shall receive no severance compensation.
 
(e)           TERMINATION BY EXECUTIVE UPON CHANGE IN CONTROL.  Upon the
termination of the Employee's employment hereunder by the Employee (i) within
360 days after the occurrence of a "Change in Control" as specified in Section
5(e)(A) hereof, the Company shall (i) continue to pay to the Employee the base
salary through the effective date of termination specified in such notice
and.  In addition, upon such termination, all options to purchase vested shares
of the Company’s common stock, if any, shall accelerate and become immediately
exercisable.
 
(A)         For purposes of this Agreement, a "Change in Control" shall mean:


(i)          The acquisition (other than by or from the Company), at any time
after the date hereof, by any person, entity or "group" acquiring 51% or more of
either the then outstanding shares of common stock or the combined voting power
of the Company's then outstanding voting securities entitled to vote generally
in the election of directors (together with such common stock, "Voting
Securities"); This does not apply to the contemplated reverse merger that the
Company is currently in the process of completing; or


(ii)         Approval by the shareholders of the Company of a reorganization,
merger or consolidation with respect to which persons who were the shareholders
of the Company immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than 51% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company's then outstanding voting securities.


(iii)       Paragraphs (i) and (ii) above do not apply if the Company is sold or
reorganized because of the failure of the Business model.


(iv)       Any purported termination by the Company of the Employee's employment
other than as expressly permitted by this Agreement.
 
Private & Confidential
6

 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
(g)           Upon termination of this Agreement for any reason provided above,
Employee shall be entitled to receive all compensation earned and all benefits
and reimbursements due through the effective date of termination.  Additional
compensation subsequent to termination, if any, will be due and payable to
Employee only to the extent and in the manner expressly provided above.  All
other rights and obligations of the Company and Employee under this Agreement
shall cease as of the effective date of termination, except that the Company’s
obligations under paragraph 10 hereof and Employee’s obligations under
paragraphs 4, 8, 9 and 11 hereof shall survive such termination in accordance
with their terms.  Further, unless Employee and the Company otherwise agree in
writing, upon termination of this Agreement for any reason, Employee will
immediately resign from all directors, officer or other positions held with the
Company.
 
(h)           If termination of Employee’s employment arises out of the
Company’s failure to pay Employee the amounts to which he is entitled under this
Agreement or as a result of any other material breach of this Agreement by the
Company, as determined pursuant to the provisions of paragraph 16 below, the
Company shall pay all amounts and damages to which Employee may be entitled as a
result of such breach, including interest thereon and all reasonable legal fees
and expenses and other costs incurred by Employee to enforce Employee’s rights
hereunder.  Further, none of the provisions of paragraph 4 hereof shall apply in
the event this Agreement is terminated as a result of a material breach by the
Company.
 
6.           RESERVED.
 
7.           PURCHASE RIGHT ON EMPLOYEE’S STOCK AND OPTIONS.


(a)           Irrevocable Option to Purchase.  Upon (i) death or retirement of
Employee (ii) the  Company’s termination of Employee’s employment with the
Company by reason of Disability, Employee or next of kin will have (90) days to
exercise any outstanding vested options.
 
8.           COMPANY PROPERTY; INVENTIONS.
 
(a)           All records, designs, patents, business plans, financial
statements, manuals, memoranda, lists, and other property delivered to or
compiled by Employee by or on behalf of the Company or their representatives,
vendors, or customers which pertain to the business of the Company shall be and
remain the property of the Company, as the case may be, and be subject at all
times to their discretion and control.  Likewise, all correspondence, reports,
records, charts, advertising materials, and other similar data pertaining to the
business, activities, or future plans of the Company which is collected by
Employee shall be delivered promptly to the Company without request by it upon
termination of Employee’s employment.
 
(b)           Employee shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements, and valuable
discoveries, whether patentable or not, which are conceived or made by Employee,
solely or jointly with another, during the period of employment, and which are
directly related to the business or activities of the Company and which Employee
conceives as a result of Employee’s employment by the Company.  Employee hereby
assigns and agrees to assign all of Employee’s interests therein to the Company
or its nominee.  Whenever requested to do so by the Company, Employee shall
execute any and all applications, assignments, or other instruments that the
Company shall deem necessary to apply for and obtain Letters Patent of the
United States or any foreign country or to otherwise protect the Company’s
interest therein.
 
Private & Confidential
7


 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
9.           CONFIDENTIALITY AND PROPRIETARY INFORMATION.
 
(a)           Acknowledgement.  Employee acknowledges and agrees that in the
course of rendering services to the Company and its customers, Employee will
have access to and will become acquainted with confidential and proprietary
information about the professional, business and financial affairs of the
Company, its affiliates and its vendors, suppliers and customers, and that
Employee may have contributed to or may in the future contribute to such
information.  Employee further recognizes that Employee is being employed as a
key employee, that the Company is engaged in a highly competitive business, and
that the success of the Company in the marketplace and business depends upon its
goodwill and reputation for integrity, quality and dependability.  Employee
recognizes that in order to guard the legitimate interests of the Company it is
necessary for the Company to protect all such confidential and proprietary
information, goodwill and reputation.
 
(b)           Proprietary Information.  In the course of Employee’s service to
the Company, Employee may have access to confidential know-how, business
documents or information, marketing data, client lists and trade secrets which
are confidential.  Such information shall hereinafter be called “Proprietary
Information” and shall include any and all items enumerated in the preceding
sentence which come within the scope of the business activities of the Company
as to which Employee has had or may have access, whether previously existing,
now existing or arising hereafter, whether or not conceived or developed by
others or by Employee alone or with others during the period of his service to
the Company, and whether or not conceived or developed during regular working
hours. “Proprietary Information” shall not include any information which is in
the public domain during the period of service by Employee or becomes public
thereafter, provided such information is not in the public domain as a
consequence of disclosure by Employee in violation of this Agreement.
 
(c)           Fiduciary Obligations.  Employee agrees and acknowledges that the
Proprietary Information is of critical importance to the Company and a violation
of this Section 8 will seriously and irreparably impair and damage the Company’s
business.  Employee therefore agrees, while he is an employee of the Company and
at all times thereafter, to keep all Proprietary Information strictly
confidential.
 
(d)           Non-Disclosure.  Except as required by law or order of any court
or governmental entity or in connection with the proper performance of his
duties hereunder, Employee shall not disclose, directly or indirectly (except as
required by law), any Proprietary Information to any person other than (a) the
Company, (b) persons who are authorized employees of the Company at the time of
such disclosure, (c) such other persons, including prospective investors or
lenders, to whom Employee has been instructed to make disclosure by the
Company’s Board, or (d) Employee’s counsel, so long as such counsel agrees to
keep all Proprietary Information confidential (in the case of clauses (b) and
(c), only to the extent required in the course of Employee’s service to the
Company).  Upon any termination of Employee’s employment hereunder, Employee
shall deliver to the Company all notes, letters, documents, tapes, discs,
recorded data and records which may contain Proprietary Information which are
then in Employee’s possession or control and shall not retain, use, or make any
copies, summaries or extracts thereof.
 
Private & Confidential
8


 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
10.           INDEMNIFICATION.  In the event Employee is made a party to any
threatened, pending, or completed action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (other than an action by the Company
against Employee), by reason of the fact that Employee is or was performing
services under this Agreement, then the Company shall indemnify Employee against
all expenses (including reasonable attorneys’ fees), judgments, fines, and
amounts paid in settlement, as actually and reasonably incurred by Employee in
connection therewith.  In the event that both Employee and the Company are made
a party to the same third-party action, complaint, suit, or proceeding, the
Company agrees to engage competent legal representation, and Employee agrees to
use the same representation, provided that if counsel selected by the Company
shall have a conflict of interest that prevents such counsel from representing
Employee, Employee may engage separate counsel and the Company shall pay all
reasonable attorneys’ fees of such separate counsel.  Further, while Employee is
expected at all times to use Employee’s best efforts to faithfully discharge his
duties under this Agreement, Employee cannot be held liable to the Company for
errors or omissions made in good faith where Employee has not exhibited gross,
willful and wanton negligence and misconduct or performed criminal and
fraudulent acts which materially damage the business of the Company.
 
11.           REPRESENTATIONS OF EMPLOYEE.  Employee hereby represents and
warrants to the Company that the execution of this Agreement by Employee and his
employment by the Company and the performance of Employee’s duties hereunder
will not violate or be a breach of any agreement with a former employer, client,
or any other person or entity.  Further, Employee agrees to indemnify the
Company for any claim, including but not limited to attorneys’ fees and expenses
of investigation, by any such third party that such third party may now have or
may hereafter come to have against the Company based upon or arising out of any
noncom petition agreement, invention or secrecy agreement between Employee and
such third party which was in existence as of the date of this Agreement.
 
Employee has and will continue to truthfully disclose to the Company the
following matters, whether occurring, at any time during the five (5) years
immediately preceding the date of this Agreement or at any time during the term
of this Agreement:
 
(1)           any criminal complaint, indictment or criminal proceeding in which
Employee is named as a defendant;
 
(2)           any allegation, investigation, or proceeding, whether
administrative, civil or criminal, against Employee by any licensing authority
or industry association; and
 
(3)           any allegation, investigation or proceeding, whether
administrative, civil, or criminal, against Employee for violating professional
ethics or standards, or engaging in illegal, immoral or other misconduct (of any
nature or degree), relating to the business of the Company.
 
Private & Confidential
9


 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
12.           ASSIGNMENT; BINDING EFFECT.  This Agreement shall inure to the
benefit of and be binding on Employee and the Company and Employee’s and the
Company’s respective heirs, successors and assigns; provided, however, that
Employee shall have no right to assign Employee’s rights or duties under this
contract to any other person.  In the event of the sale, merger or consolidation
of the Company, Employee specifically agrees that the Company may assign the
Company’s rights and obligations hereunder to the Company’s successor, assign or
purchaser.  In addition, and in any event, the Company may, at any time, assign
the Company’s rights and obligations under this Agreement to any person that is
an affiliate of the Company or to any person which, after any such assignment,
employs at least 50% of the employees employed by the Company immediately prior
to the assignment.
 
13.           COMPLETE AGREEMENT; AMENDMENTS.  This Agreement supersedes any
other agreements or understandings, written or oral, among the Company and
Employee, and Employee has no oral representations, understandings or agreements
with the Company or any of its officers, directors, or representatives covering
the same subject matter as this Agreement.  This written Agreement is the final,
complete, and exclusive statement and expression of the agreement between the
Company and Employee and of all the terms of this Agreement, and it cannot be
varied, contradicted, or supplemented by evidence of any prior or
contemporaneous oral or written agreements.  This written Agreement may not be
later modified except by a written instrument signed by a duly authorized
officer of the Company and Employee, and no term of this Agreement may be waived
except by a written instrument signed by the party waiving the benefit of such
term.
 
14.           NOTICE.  Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:
 

 
To the Company:
OmniReliant Holdings, Inc.
   
14375 Myerlake Circle
   
Clearwater, FL 33760
       
With a copy to:
Sichenzia Ross Friedman Ference LLP
   
61 Broadway, 32nd Floor
   
New York, NY 10006
   
Attn: Darrin M. Ocasio
       
To Employee:
Robert DeCecco
   
14375 Myerlake Circle
   
Clearwater, FL 33760



Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or, in any other case, when actually
received.  Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph 14.
 
Private & Confidential
10

 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
15.           SEVERABILITY.  If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative.  Employee and
the Company agree and acknowledge that the provisions of paragraphs 4 and 9 are
material and of the essence to this Agreement.  If the scope of any restriction
or covenant contained therein should be or become too broad or extensive to
permit enforcement thereof to its fullest extent, then such restriction or
covenant shall be enforced to the maximum extent permitted by law, and Employee
hereby consents and agrees that (a) it is the parties intention and agreement
that the covenants and restrictions contained therein be enforced as written,
and (b) in the event a court of competent jurisdiction should determine that any
restriction or covenant contained therein is too broad or extensive to permit
enforcement thereof to its fullest extent, the scope of any such restriction or
covenant may be modified accordingly in any judicial proceeding brought to
enforce such restriction or covenant, but should be modified to permit
enforcement of the restrictions and covenants contained herein to the maximum
extent the court, in its judgment, will permit.
 
16.           ARBITRATION.  Any unresolved dispute or controversy arising under
or in connection with this Agreement or Employee’s employment with the Company
(or any termination thereof) shall be settled exclusively by arbitration,
conducted before a panel of three (3) arbitrators in Hillsborogh County,
Florida, in accordance with the rules of the American Arbitration Association
then in effect.  A decision by a majority of the arbitration panel shall be
final and binding.  Judgment may be entered on the arbitrators’ award in any
court having jurisdiction.  OmniReliant shall pay the reasonable fees and
expenses of any arbitration proceeding in connection with this Agreement.
 
17.           GOVERNING LAW.  This Agreement shall in all respects be construed
according to the laws of the State of Florida.
 
18.           HEADINGS.  The paragraph headings herein are for reference
purposes only and are not intended in any way to describe, interpret, define, or
limit the extent or intent of the Agreement or of any part hereof.
 
19.           COUNTERPARTS.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute but one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have made and entered into this Agreement
as of the date first above written.
 

 
The Company:
OmniReliant Holdings, Inc.
            By     /s/     Name: Robert DeCecco     Title:  Chief Executive
Officer             Employee:            
/s/
     
Robert DeCecco
 

 
Private & Confidential
11

 
 

--------------------------------------------------------------------------------

 
 